Order, Supreme Court, New York County (Joan Madden, J.), entered February 26, 2002, which, inter alia, granted the cross motion of the municipal defendants to amend their answer to assert as a defense that the action is barred by the doctrine of res judicata and to dismiss the complaint on that ground, unanimously affirmed, without costs.
The claims plaintiff seeks to pursue in this state court action were, or could have been, raised and decided in the now concluded federal court action premised on the same underlying transactions. Accordingly, since plaintiff had a full and fair opportunity to litigate his state claims in the federal action and the claims asserted in the federal action, including those dismissed on statute of limitations grounds, were adjudicated on the merits, defendants’ motion to dismiss this action on res judicata grounds was properly granted (see Smith v Russell Sage Coll., 54 NY2d 185, 194 [1981]; Marinelli Assoc. v Helmsley-Noyes Co., 265 AD2d 1 [2000]; Giacomazzo v Moreno, 94 AD2d 369 [1983], lv denied 60 NY2d 558 [1983]; cf., Browning Ave. Realty Corp. v Rubin, 207 AD2d 263 [1994], lv denied 85 NY2d 804 [1995]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur—Nardelli, J.P., Sullivan, Rosenberger, Lerner and Gonzalez, JJ.